984 A.2d 477 (2009)
COMMONWEALTH of Pennsylvania, Petitioner
v.
James Dennis GRIMES, Respondent.
Supreme Court of Pennsylvania.
November 10, 2009.

ORDER
PER CURIAM.
AND NOW, this 10th day of November, 2009, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Did the trial court properly deny a motion to suppress physical evidence seized from a jacket that had been discarded by a person under surveillance in a high crime area after he observed and had fled from police who had not yet engaged in any pursuit?